Opinion issued July 12, 2022




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-21-00507-CV
                         ———————————

        HARRIS COUNTY MUNICIPAL UTILITY DISTRICT 368,
         ROY LACKEY, TIFFANY BISHOP, SHARON COOK,
           ALLISON DUNN, AND ERIC DANIEL, Appellants
                                       V.

          KLEIN INDEPENDENT SCHOOL DISTRICT, Appellee


                  On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Case No. 2021-08284


                        MEMORANDUM OPINION

     Appellants, Harris County Municipal Utility District 368, Roy Lackey,

Tiffany Bishop, Sharon Cook, Allison Dunn, and Eric Daniel, appealed from the
trial court’s August 30, 2021 order denying their plea to the jurisdiction. On April

11, 2022, the parties filed a “Joint Motion to Abate” the appeal, stating that they had

reached a preliminary settlement agreement resolving all of their claims and

requesting that the appeal be abated to allow them to finalize their agreement. On

April 14, 2022, the Court granted the motion and abated the appeal.

       On June 14, 2022, the parties filed an “Agreed, Joint Motion to Reinstate the

Appeal and for Disposition Pursuant to Settlement.” The parties jointly request that

this Court, “without reference to the merits and pursuant to the parties’ agreement:

(1) reinstate the appeal; (2) dismiss this case in its entirety; (3) order that all costs on

appeal shall be borne by the party or parties incurring same; and (4) order that this

Court’s mandate shall issue immediately.” See TEX. R. APP. P. 18.1(c), 42.1(a), (d).

No opinion has issued. See id. 42.1(c).

       We reinstate the case to the Court’s active docket, grant appellants’ motion,

and dismiss the case. See id. 42.1(a), 43.2. As agreed, all costs on appeal shall be

borne by the party or parties incurring same. See id. 42.1(d). We direct the Clerk of

this Court to issue the mandate immediately. See id. 18.1(c). We dismiss all other

pending motions as moot.

                                     PER CURIAM

       Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                             2